REQUESTED BY: Senator Chris Beutler 1105 State Capitol Lincoln, NE 68509
Dear Senator Beutler:
This letter is in response to your request for an opinion whether it is necessary for the legislature to specifically grant statutory authority to an agency to issue duplicate permits, certificates, etc. or whether such authority is statutorily implied through the grant of authority to issue a permit or certificate. Specifically you asked whether the Nebraska Game and Parks Commission, in light of the 1982 repeal of Neb.Rev.Stat. § 39-1108, has the statutory authority to issue duplicate park entry permits or whether corrective legislation is necessary.
There is no general statute or case law which authorizes permitting authorities to issue duplicate permits. However, Nebraska statutes do authorize agencies to issue specific duplicate licenses and permits. For example, in the event of the loss, mutilation, or change of address, Neb.Rev.Stat. § 60-415 (1982 Cum. Supp.) provides for the issuance or replacement of a motor vehicle operator's license for a fee of two dollars. Similarly, Neb.Rev.Stat. 37-204.01 (Cum. Supp. 1982) authorizes the Game and Parks Commission to issue duplicate hunting, fishing or fur harvesting permits for a fee of one dollar and fifty cents if the original permit was lost. Section 37-202.01, effective January 1, 1984, similarly provides for the issuance of duplicate lifetime game and fish permits for a fee of one dollar and fifty cents, subject to the purchase of annual stamps.
The Legislature in enacting LB 81 in 1977, Neb.Rev.Stat. § 37-1106 (1977) (revised in 1978 by LB 742 3) provided that duplicate park entry permits could be issued for the fee of one dollar. In 1980, it specifically repealed this provision. During the 1983 session, the Legislature enacted its latest version of the duplicate park permit statute, again authorizing issuance of duplicate permits, effective January 1, 1984, at half the price of the annual permit. It is our opinion that the Legislature's repeal of this specific authorization repealed the Commission's authority to issue such duplicate permits. `Where a statute is revised and some parts are omitted, despite a legislative intention to cover the whole subject, . . . such omitted parts may not be revived by construction.' 82 C.J.S., Statutes § 306.
It is therefore our conclusion that the Nebraska Game and Parks Commission does not now have the authority to issue a duplicate park entry permit and will not have such authority until LB 199, 88th Legislature, First Session (1983) becomes operative on January 1, 1984.
Very truly yours, PAUL L. DOUGLAS Attorney General G. Roderic Anderson Assistant Attorney General